            So Ordered.

            Dated: February 16, 2021

                                                      G. Michael Halfenger
                                                      Chief United States Bankruptcy Judge


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Glenn Randall Buettner,                     Case No. 20-24696-GMH
                                                           Chapter 13
               Debtor.



                                DECISION AND ORDER



         The Bankruptcy Code requires for confirmation of a chapter 13 plan that the plan

make holders of non-priority unsecured claims no worse off than they would be if the

debtor’s bankruptcy estate were liquidated under chapter 7. 11 U.S.C. §1325(a)(4). This

is known as the “liquidation test” or the “best-interest-of-creditors” test. To apply the

test the court must determine how much the plan pays holders of unsecured claims and

compare that to how much holders of those claims would receive in a hypothetical

chapter 7 liquidation. In this case confirmation depends on whether attorney’s fees the

debtor owes his lawyer for representing him in his chapter 13 case should reduce the

amount unsecured creditors would receive in the hypothetical chapter 7 liquidation.




         Case 20-24696-gmh     Doc 34    Entered 02/17/21 07:57:08       Page 1 of 8
                                             I

                                             A

       The debtor’s 36-month plan proposes paying holders of allowed unsecured

claims about $4,000, which the debtor contends is the amount unsecured creditors

would receive in a chapter 7 liquidation. The trustee objects. He contends that

liquidation of the debtor’s estate would yield over $8,000 for distribution to unsecured

creditors so the plan does not satisfy §1325(a)(4). The difference lies in the amount of

fees the plan will pay chapter 13 counsel as an allowed administrative expense.

       The parties have submitted a joint statement of stipulated facts, and they have

each filed a brief. For the reasons described below, the trustee’s objection is sustained.

                                             B

       The trustee argues that §1325(a)(4) requires the court to compare the value of

property distributed under the plan on account of unsecured claims to what holders of

those claims would receive in a hypothetical chapter 7 liquidation filed when the debtor

filed his petition under chapter 13. ECF No. 27, at 2. From this the trustee concludes that

“it is only the Chapter 7 administrative expenses which are deducted, not the combined

Chapter 7 and Chapter 13 expenses.” Id.

       The trustee does not dispute that a chapter 7 trustee must pay allowed

administrative expenses. Allowed administrative expenses in a chapter 13 case may

include “reasonable compensation to the debtor’s attorney for representing the interests

of the debtor in connection with the bankruptcy case”. 11 U.S.C. §330(a)(4)(B); see id.

§503(b)(2). Any such compensation, if allowed in a chapter 7 case—e.g., after conversion

from chapter 13—is entitled to priority over most unsecured claims, and the chapter 7

trustee must pay it before distributing any remaining property of the estate to the

holders of any such lower-priority claims. 11 U.S.C. §§507(a)(2) & 726(a)(1).

       Here lies the crux of the present dispute: The trustee contends that §1325(a)(4)’s

liquidation test requires comparing the plan’s distribution to unsecured creditors with



       Case 20-24696-gmh       Doc 34    Entered 02/17/21 07:57:08       Page 2 of 8
the distribution those creditors would receive had the debtor filed the case under

chapter 7, thus eliminating the awarded fees from the chapter 7 side of the comparison.

The debtor would instead have the court apply the liquidation test by asking what the

chapter 7 distribution would be in this case filed under chapter 13 with allowed fee

expenses that must be paid before making a distribution to unsecured creditors.

                                                 II

       Section 1325(a)(4) identifies “the effective date of the plan” as the time to

compare the plan’s distribution to unsecured creditors with how much those creditors

would receive if the debtor’s estate were liquidated under chapter 7; it provides that the

court shall confirm a plan if, among other things, “the value, as of the effective date of the

plan, of property to be distributed under the plan on account of each allowed unsecured

claim is not less than the amount that would be paid on such claim if the estate of the

debtor were liquidated under chapter 7 . . . on such date”. §1325(a)(4) (emphasis added).

The Bankruptcy Code does not define “effective date of the plan”, even though the term

is used repeatedly in the sections governing plan confirmation. See §1325(a)(4), (a)(5) &

(b)(1); see also 11 U.S.C. §943(b)(5); id. §1129(a)(7), (a)(9), (a)(12), (a)(15) & (b)(2); id.

§1225(a)(4), (a)(5) & (b)(1). So, one turns first to the phrase’s ordinary meaning. See

Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1759 (2018).

       “Effective date of the plan” is among the Bankruptcy Code’s clearer terms. In this

context, “effective” plainly means “operative”. Webster’s Third New International

Dictionary 724 (2002); see also Black’s Law Dictionary (11th ed. 2019), Westlaw Edge (“in

operation at a given time”). The plan is operative when its terms are binding on the

debtor and creditors—i.e., when the court confirms it. 11 U.S.C. §1327(a); see also In re

Cannella, No. 14-21398, 2015 WL 1208679, at *2 (Bankr. D. Kan. Mar. 12, 2015) (“Reason

dictates that a chapter 13 plan must actually be confirmed before it can have an effective

date.”); W. Homer Drake, Jr., et al., Chapter 13 Practice & Procedure §7:9 (2020), Westlaw

Edge (“Logically, a plan’s effective date cannot occur before it is confirmed.”).



       Case 20-24696-gmh         Doc 34     Entered 02/17/21 07:57:08          Page 3 of 8
       The Supreme Court, in reading §1325, has twice treated “as of the effective date

of the plan” as “when the plan is confirmed”. In Hamilton v. Lanning the Court

construed “as of the effective date of the plan” in determining whether the debtor’s plan

“provide[d] that all of the debtor’s projected disposable income to be received during

the applicable commitment period” would “be applied to make payments to unsecured

creditors under the plan” as required by §1325(b)(1)(B). The Court stated,

“[Section] 1325(b)(1) directs courts to determine projected disposable income ‘as of the

effective date of the plan,’ which is the date on which the plan is confirmed and becomes

binding.” 560 U.S. 505, 518 (2010) (emphasis added) (citing §1327(a)). The Court read the

phrase the same way in Rake v. Wade, explaining that §1325(a)(5)(B)(ii)—which requires

that, “with respect to each allowed secured claim provided for by the plan”, “the value,

as of the effective date of the plan, of property to be distributed under the plan on

account of such claim is not less than the allowed amount of such claim”—“guarantees

that property distributed under a plan on account of a claim . . . equal[s] the present

dollar value of such claim as of the confirmation date.” 508 U.S. 464, 469 (1993) (emphasis

added). The Court’s construction—that a plan’s “effective date” occurs at confirmation

because that is when the plan becomes binding—is equally applicable to §1325(a)(4).

       The trustee does not address the plain meaning of “effective date” or the

Supreme Court’s equating of that date with the date on which the plan is confirmed. He

instead relies on non-binding decisions that conclude on policy grounds that §1325(a)(4)

must be understood to guarantee unsecured creditors a distribution under the plan that

equals the amount they would receive if the debtor had filed the case under chapter 7.

See ECF No. 27, at 2 (citing In re Goudreau, 530 B.R. 783 (Bankr. D. Kan. 2015); In re

Cowger, No. 13-71433, 2014 WL 318241 (Bankr. C.D. Ill. Jan. 29, 2014)). These cases do

not mention Lanning or Rake. At most they suggest that good bankruptcy policy does

not favor allowing a debtor to pay unsecured creditors less through a chapter 13 plan

than those creditors would receive had the debtor filed the case under chapter 7. This



       Case 20-24696-gmh        Doc 34    Entered 02/17/21 07:57:08         Page 4 of 8
policy holds some intuitive appeal: why should a debtor’s election to file under

chapter 13 and pay his lawyer through the plan deprive unsecured creditors of the

liquidation value of the debtor’s non-exempt assets? But policy—no matter how strong

its appeal—cannot overcome either the statute’s plain text or the Supreme Court’s

construction of the same phrase elsewhere in the same section of the Bankruptcy Code. *

       What is more, there seems to be little practical benefit to viewing §1325(a)(4) to

require the plan to provide unsecured creditors with the benefit of a hypothetical

distribution in a chapter 7 case that the debtor didn’t file. A chapter 13 case that has

proceeded to a confirmation hearing cannot be rewound back to the filing of the

petition such that it can instead proceed from the start as a chapter 7 case. The court can

only deny confirmation and consider whether to allow the debtor to file another plan or

modify the plan, convert the case to a case under chapter 7, or dismiss the case. See

11 U.S.C. §1307(c)(5). But see §1307(f) (providing that, “if the debtor is a farmer”, then

“[t]he court may not convert [the] case . . . to a case under chapter 7 . . . unless the

debtor requests such conversion”). Consequently, the benefit to the trustee’s reading of

§1325(a)(4) appears to be largely deterrent, and it presumes that some nonnegligible

number of chapter 13 cases are (or would otherwise be) filed, in whole or in part, by


*The decisions on which the trustee relies are unpersuasive. Goudreau, without mention of
Lanning or Rake, reasons “that . . . the date the Chapter 13 petition was filed should be
considered the ‘effective date of the plan’ for purposes of the § 1325(a)(4) liquidation analysis.”
530 B.R. at 788. It relies on Jensen v. Dunivent (In re Dewey)’s statement, “The court does not . . .
combine Chapter 13 and Chapter 7 expenses in calculating the amount to be distributed in
Chapter 7 under the best interests of creditors test.” 237 B.R. 783, 788 (B.A.P. 10th Cir. 1999).
This is an ipse dixit: Dewey does not explain how its conclusion fits §1325(a)(4)’s text or provide
any rationale for it. Dewey cites three bankruptcy-court decisions, but none of them addresses
the issue. See In re Gatton, 197 B.R. 331 (Bankr. D. Colo. 1996); In re Ward, 129 B.R. 664, 670–71
(Bankr. W.D. Okla. 1991); In re Barth, 83 B.R. 204, 206 (Bankr. D. Conn. 1988). Cowger bases its
conclusion on Dewey and Lamie v. U.S. Trustee, 540 U.S. 526 (2004), which, in holding that a
chapter 7 debtor’s attorney who is not retained under 11 U.S.C. §327 cannot be compensated by
the bankruptcy estate under §330(a)(1), makes no mention of §1325(a)(4), the liquidation test, or
anything else bearing on the issue at hand. 2014 WL 318241, at *6–7 & n.3.



       Case 20-24696-gmh          Doc 34     Entered 02/17/21 07:57:08          Page 5 of 8
debtors who would rather spend three to five years making regular payments to the

trustee for the benefit of their attorneys than pay their unsecured creditors through the

liquidation of any non-exempt assets. If that is a concern that cannot adequately be

remedied under §1325 as currently codified—e.g., as a matter of “good faith” under

§1325(a)(3) & (7)—then it must be addressed, if at all, by Congress.

                                              III

       The parties agree that the debtor “has a total of $10,301.88 of non-exempt assets,

which would be liquidated in a chapter 7 case”. ECF No. 28, at 2, ¶15. They additionally

agree that a “chapter 7 trustee would receive a commission of $1,780.19 for disbursing”

this amount to unsecured creditors. Id. at 3, ¶16. Accordingly, if the estate of the debtor

were liquidated under chapter 7 on the plan’s effective date, holders of non-priority

unsecured claims would receive their pro rata share of no more than $8,521.69. This is

more than the $4,036.54 the plan pays to unsecured creditors. But, again, the debtor

contends the $8,521.69 must be further reduced by his counsel’s fees, which total $4,486.

       As explained above, whether payment of a chapter 13 debtor’s attorney’s fees is

factored into the chapter 7 side of the liquidation test depends on whether the fees are

an allowed administrative expense on the plan’s effective date, i.e., on the confirmation

date. The debtor’s counsel has not filed an application for compensation, so counsel’s

fees have not been allowed. But Local Rule 2016.1 provides that “[a]ttorneys for

Chapter 13 debtors need not file an application for compensation” under specified

circumstances, including when “a confirmed plan directs the trustee to pay attorney

compensation in an amount that is not greater than the presumed reasonable fee and no

party has objected to the fee”. Local Rule 2016.1(b)(1) (Bankr. E.D. Wis. Nov. 1, 2017),

available at https://www.wieb.uscourts.gov/local-rules. The debtor’s plan directs the

trustee to pay all allowed priority claims in full. ECF No. 2, at 3, ¶4.1.

       The plan estimates, and the parties stipulate, that attorney compensation to be

paid under the plan equals $4,486, which is not greater than the current presumed



       Case 20-24696-gmh       Doc 34     Entered 02/17/21 07:57:08          Page 6 of 8
reasonable fee. Id. at 4, ¶4.3; ECF No. 28, at 3, ¶17; see Appendix to Local Rules 2016.1 &

3015(d), available at https://www.wieb.uscourts.gov/local-rules. No one has objected to

counsel’s fee or the proposed plan’s direction to pay fees in that amount, and the time

to object has expired. Consequently, when the plan is confirmed—i.e., on the effective

date of the plan—counsel’s fees of $4,486 will be an allowed administrative expense,

and a chapter 7 trustee would be required to pay them out of the $8,521.69 before

paying the holders of lower-priority unsecured claims (here, all the unsecured claims).

Thus, the amount that would be paid on such claims if the estate were liquidated under

chapter 7 is $4,035.69.

       As noted above, the amount that the plan provides to be distributed on account

of allowed unsecured claims is $4,036.54, which is $0.85 more than the amount that

would be paid on such claims if the estate of the debtor were liquidated under

chapter 7. But §1325(a)(4) requires that “the amount that would be paid on [each

allowed unsecured] claim if the estate of the debtor were liquidated under chapter 7 . . .

on [the effective date of the plan]” must be less than or equal to “the value, as of the

effective date of the plan, of property to be distributed under the plan on account of each

allowed unsecured claim”. In Rake, as quoted above, the Supreme Court construed

substantially similar language in §1325(a)(5)(B)(ii)—providing, with respect to certain

claims, that “the value, as of the effective date of the plan, of property to be distributed

under the plan on account of such claim” must be “not less than the allowed amount of

such claim”—to mean “that property distributed under a plan on account of a claim,

including deferred cash payments . . . , must equal the present dollar value of such claim

as of the confirmation date.” 508 U.S. at 469 (emphasis added) (citation omitted); see

also Till v. SCS Credit Corp., 541 U.S. 465, 473–77 (2004) (Stevens, J.) (“A debtor’s promise

of future payments is worth less than an immediate payment of the same total amount

because the creditor cannot use the money right away, inflation may cause the value of

the dollar to decline before the debtor pays, and there is always some risk of



       Case 20-24696-gmh        Doc 34    Entered 02/17/21 07:57:08        Page 7 of 8
nonpayment.”).

       Here, the plan provides that, before any payments are made on any nonpriority

unsecured claims, the debtor’s monthly plan payments of $283.32, less the trustee’s fees

on those payments, will all be distributed to pay the debtor’s attorney’s fees. Again, his

attorney’s fees total $4,486. Consequently, the plan does not appear to provide for the

distribution of any property under the plan on account of any nonpriority unsecured

claims until more than a year after confirmation. And even if the amount to be paid

under the plan on those claims ($4,036.54) would be paid in full at that time—which it

will not, as the plan provides for payments over three years after confirmation—the

present value of that amount would still be less than the amount that would be paid on

those claims if the estate were liquidated under chapter 7 ($4,035.69). See, e.g., In re

Cook, 322 B.R. 336, 339 & n.6 (Bankr. N.D. Ohio 2005) (“[T]he Code requires Debtor to

pay interest to his unsecured creditors as directed in section 1325(a)(4)”, “the language

of [which] indicates that a stream of payments to unsecured creditors must always be

discounted to present value when conducting a ‘best interests’ analysis.”). Because the

value as of the effective date of the plan of the amount to be distributed on allowed

unsecured claims is not greater than or equal to the amount that would be paid on such

claims through liquidation under chapter 7, §1325(a)(4) is not satisfied.

                                              IV

       For these reasons, IT IS ORDERED that the trustee’s objection to confirmation is

sustained, and confirmation of the plan is denied.

       IT IS FURTHER ORDERED that the debtor must file an amended plan by no

later than 30 days after the date on which this order is entered.

       IT IS FURTHER ORDERED that if the debtor does not timely file an amended

plan as ordered above, the court may dismiss this case without further notice or

opportunity for a hearing.

                                            ####



       Case 20-24696-gmh        Doc 34    Entered 02/17/21 07:57:08        Page 8 of 8
